Filed 4/29/16 P. v. Payne CA
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144416
v.
JIMMY ALLEN PAYNE,                                                   (Contra Costa County
                                                                     Super. Ct. No. 41732742)
         Defendant and Appellant.


                                           MEMORANDUM OPINION1
         In October 2012, defendant Jimmy Allen Payne pleaded no contest to felony
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and, in turn,
the People dismissed three other charges and various punishment-enhancing allegations.
The trial court sentenced defendant to a three-year prison term, to be served as a “split”
sentence: 16 months in county jail followed by 20 months on mandatory supervision.
         “With the passage of Proposition 47 on November 4, 2014, violations of Health
and Safety Code section 11377 became misdemeanors.” (People v. Lynall (2015)
233 Cal.App.4th 1102, 1105.) Further, Proposition 47 added Penal Code
section 1170.18, subdivision (a), which provides: “A person currently serving a sentence
for a conviction, whether by trial or plea, of a felony or felonies who would have been
guilty of a misdemeanor under the act that added this section (‘this act’) had this act been
in effect at the time of the offense may petition for a recall of sentence before the trial

         1
        We resolve this case by a memorandum opinion pursuant to California
Standards of Judicial Administration, section 8.1.

                                                             1
court that entered the judgment of conviction in his or her case to request resentencing
. . . .” (See T.W. v. Superior Court (2015) 236 Cal.App.4th 646, 651 [resentencing
available even for defendants who entered plea bargains].)
       A month after Proposition 47’s enactment, defendant petitioned the trial court to
have his felony reduced to a misdemeanor and to have his sentence recalled. The trial
court believed defendant was ineligible for Proposition 47 relief because of the nature of
his crime and his conviction, and denied relief.
       The Attorney General concedes the trial court was mistaken, and we agree.
Defendant is entitled to a new hearing under Proposition 47.
       The postjudgment order of the trial court denying Proposition 47 relief is vacated,
and the matter remanded for further proceedings on defendant’s petition.




                                             2
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Dondero, J.




                            3